                      Case 18-10248-MFW               Doc 1280      Filed 01/10/19       Page 1 of 28



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

         In re:                                                    Chapter 11

         THE BON-TON STORES, INC., et al.,1                        Case No. 18-10248 (MFW)

                                           Debtors.                (Jointly Administered)

                                                                   Hearing Date: January 31, 2019 at 10:30 a.m. (ET)
                                                                   Objection Deadline: January 24, 2019 at 4:00 p.m. (ET)



                  DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) DISMISSING THE
                DEBTORS’ CHAPTER 11 CASES; (II) ESTABLISHING PROCEDURES WITH
                RESPECT TO FINAL FEE APPLICATIONS; (III) DIRECTING THE DEBTOR
                 ENTITIES TO BE DISSOLVED; AND (IV) GRANTING RELATED RELIEF

                          The above-captioned debtors and debtors in possession (collectively, the

         “Debtors”) hereby submit this motion (this “Motion”) for entry of orders, substantially in the

         forms attached hereto as Exhibit A and Exhibit B (the “Initial Order,” and the “Dismissal Order,”

         respectively, and together, the “Proposed Orders”): (a) dismissing the Debtors’ chapter 11 cases

         (collectively, the “Chapter 11 Cases”); (b) authorizing, but not directing, the Debtors to abandon

         and destroy any and all remaining books and records that are not designated by the Purchaser

         (defined below) prior to the Designation Rights Termination Date (defined below), as applicable;

         (c) approving procedures for the filing and approval of final fee applications by professionals

         retained in the Chapter 11 Cases (collectively, the “Professionals”), and providing for payment

         of fees incurred by the Professionals in the Chapter 11 Cases (“Professional Fees”); (d) directing

         the Debtors to be dissolved on the terms provided for in the Initial Order and Dismissal Order,



         1
                   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: The Bon-Ton Stores, Inc. (5229); The Bon-Ton Department Stores, Inc. (9309); The
         Bon-Ton Giftco, LLC (2805); Carson Pirie Scott II, Inc. (2140); Bon-Ton Distribution, LLC (5855); McRIL, LLC
         (5548); Bonstores Holdings One, LLC (8574); Bonstores Realty One, LLC (8931); Bonstores Holdings Two, LLC
         (8775); and Bonstores Realty Two, LLC (9075). The mailing address for the above-captioned Debtors is P.O. Box
         20159, York, Pennsylvania 17402.
01:24012653.4
                       Case 18-10248-MFW             Doc 1280       Filed 01/10/19       Page 2 of 28



         respectively; and (e) providing such other related relief as is just and necessary. In support of the

         Motion, the Debtors respectfully represent as follows:

                                            PRELIMINARY STATEMENT2

                          1.      The Debtors initiated these Chapter 11 Cases with the objective of

         maximizing value for their stakeholder by either reorganizing or selling substantially all of their

         assets on a going concern basis. In furtherance thereof, on the Petition Date, the Debtors filed

         the Sale Motion and continued marketing their assets in an effort to preserve the Debtors’

         business as a going concern, save thousands of jobs and maintain a department store business

         upon which hundreds of vendors and landlords could continue to depend.

                          2.      Despite overseeing an active sale process, in which potential purchasers

         conducted extensive due diligence and engaged with the Debtors with respect to various

         transactional structures, the Debtors were unable to obtain a going concern outcome and,

         therefore, conducted a lengthy auction to obtain the highest and best bid for the Debtors’ assets.

         Ultimately, the Court entered that certain Order, Pursuant to Sections 105, 363, and 365 of the

         Bankruptcy Code, Approving Sale of Certain of the Debtors’ Assets and Granting Related Relief

         [D.I. 632] (the “Sale Order”), pursuant to which the Court approved the sale of the Assets (the

         “Sale”) to (a) a contractual joint venture comprised of GA Retail, Inc. and Tiger Capital Group,

         LLC (together, the “Agent”) and (b) Wilmington Savings Fund Society, FSB, as the indenture

         agent and collateral trustee for the 8.00% second-lien senior secured notes due 2021 issued by

         BDTS (together with the Agent, the “Purchaser”).

                          3.      In connection with the Sale, and pursuant to the Agency Agreement

         executed in connection therewith and negotiated with the Committee’s input, the Purchaser

         2
                  Capitalized terms used but not otherwise defined in this Preliminary Statement shall have the meanings
         ascribed to such terms elsewhere in this Motion.
01:24012653.4




                                                               2
                        Case 18-10248-MFW                Doc 1280         Filed 01/10/19         Page 3 of 28



         obtained, among other things, designation rights (the “Designation Rights”) with respect to

         certain of the Assets, and the Debtors have worked (and continue to work) cooperatively with the

         Purchaser as it exercises and implements those Designation Rights while the Debtors

         simultaneously wind down their affairs. Under the terms of the Agency Agreement, the

         Designation Rights period was set to expire on December 31, 2018, but was extended by

         agreement of the parties to the Agency Agreement to January 31, 2019 (the “Designation Rights

         Termination Date” and the period expiring upon such date, the “Designation Rights Period”).

         The Designation Rights include the Purchaser’s right to designate certain assets that will vest in

         the Purchaser or its designee on or before the Designation Rights Termination Date, with the

         remainder, if any, reverting to the Debtors’ estates.

                           4.         Throughout the Designation Rights Period, the Debtors have utilized the

         Wind-Down Payment and Expense budget to meet their ongoing administrative expense

         liabilities and, in furtherance thereof, have also satisfied 503(b)(9) Claims and Stub Rent Claims

         on the terms memorialized in the Agency Agreement and negotiated by the Committee.

         Although the Debtors did not establish an administrative claims bar date, the Debtors have

         worked diligently to satisfy undisputed postpetition administrative expense claims in the

         ordinary course while simultaneously meeting their obligations under the Agency Agreement. It

         is anticipated that the Purchaser will designate all Assets with meaningful value by the

         Designation Rights Termination Date, a process which is well underway,3 and upon the passage

         of the Designation Rights Termination Date there will not be any remaining assets of meaningful

         value to monetize for the benefit of the Debtors’ creditors. The only remaining Asset of any



         3
                  The Purchaser, or the Debtors on its behalf, have filed at least ten notices designating certain assets for
         disposition as of the filing hereof.

01:24012653.4




                                                                    3
                       Case 18-10248-MFW                Doc 1280        Filed 01/10/19         Page 4 of 28



         value, the AMT Refund4 detailed below, is subject to the Second Lien Noteholders’ valid,

         perfected lien and, accordingly, the Debtors seek to abandon their interest in such AMT Refund

         in connection with the relief requested herein.

                           5.       For these reasons, and those further set forth below, there is no reasonable

         prospect of distributions from any Debtor’s estate to any holders of prepetition unsecured claims

         against the Debtors (other than prepetition claims arising under section 503(b)(9) of the

         Bankruptcy Code, which have been paid pro rata pursuant to the negotiated terms of the Sale

         Order and the processes established thereby), and the estates do not and will not have available

         funds to satisfy any additional administrative expense claims, priority claims or general

         unsecured claims.

                           6.       Although the Debtors, in consultation the Committee, have explored

         alternative options to bring the Chapter 11 Cases to a conclusion, the Debtors—with the support

         of the Committee—believe that it is clear that a dismissal is the most expeditious and cost-

         effective mechanism to wind down the Debtors’ affairs. In reaching this conclusion, the Debtors

         determined that a dismissal would not negatively impact creditors (vis-à-vis a chapter 11 plan or

         conversion to chapter 7) because there are no remaining assets of any value available for

         distributions to unsecured creditors or to support the administrative costs of pursuing anything

         other than the prompt exit from bankruptcy. In fact, upon the passage of the Designation Rights

         Termination Date, the Debtors will not have any funds available to pay any costs incurred on and

         after February 1, 2019, other than Professional Fees incurred through the date of dismissal,

         subject to the Carve-Out and the Carve-Out Reserve, as applicable. In seeking approval of the

         4
                  As explained herein, the ability to realize any value for the AMT Refund is contingent on the Debtors
         maintaining appropriate corporate standing such that each Debtor is positioned to file tax returns in the upcoming
         years. For the reasons set forth in this Motion, the Debtors believe that each Debtor entity should nevertheless be
         dissolved upon the dismissal of the Chapter 11 Cases, which will foreclose such entities’ ability to process
         applicable tax returns and, consequently, realize the full value of the AMT Refund.
01:24012653.4




                                                                   4
                     Case 18-10248-MFW           Doc 1280      Filed 01/10/19      Page 5 of 28



         dismissal of these Chapter 11 Cases pursuant to the Initial Order and Dismissal Order,

         respectively, the Debtors are cognizant of the Supreme Court’s decision in Czyzewski v. Jevic

         Holding Corp., 137 S. Ct. 973 (2017) and the propriety of “structured” dismissals.

                        7.      Therefore, the Debtors, with the support of the Committee, request the

         dismissal of the Chapter 11 Cases and related relief on the terms set forth in the Proposed Orders

         attached hereto.

                                          JURISDICTION AND VENUE

                        8.      The United States Bankruptcy Court for the District of Delaware (the

         “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

         Amended Standing Order of Reference from the United States District Court for the District of

         Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of

         28 U.S.C. § 157(b)(2), and the Debtors confirm their consent pursuant to rule 9013-l(f) of the

         Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

         District of Delaware (the “Local Rules”) to the entry of a final order by the Court in connection

         with this Motion to the extent that it is later determined that the Court, absent consent of the

         parties, cannot enter final orders or judgments in connection herewith consistent with Article III

         of the United States Constitution.

                        9.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

                        10.     The statutory bases for the relief requested herein are pursuant to sections

         105(a), 305, 349, 363(b)(1), 726, 554(a), and 1112(b) of title 11 of the United States Code (the

         “Bankruptcy Code”), Rules 1017, 2002, 6007 and 9013 of the Federal Rules of Bankruptcy

         Procedure (the “Bankruptcy Rules”), and Local Rule 1017-2.




01:24012653.4




                                                           5
                       Case 18-10248-MFW               Doc 1280        Filed 01/10/19        Page 6 of 28



                                                        BACKGROUND

         A.      General Background

                          11.      On February 4, 2018 (the “Petition Date”), each of the Debtors

         commenced a voluntary case under chapter 11 of the Bankruptcy Code. The Debtors are

         authorized to operate their businesses and manage their properties as debtors in possession

         pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                          12.      On February 15, 2018, the Office of the United States Trustee (the “U.S.

         Trustee”) appointed an official committee of unsecured creditors (the “Committee”) in these

         Chapter 11 Cases.

         B.      Background Regarding Prepetition Debt, the DIP Facility, the Sale, and Liens and
                 Superiority Claims Granted to the Agent

                 A.       Prepetition Debt

                          13.      As detailed in the First Day Declaration and the Debtors’ Motion for

         Interim and Final Orders (I) Authorizing the Debtors to Obtain Postpetition Secured Financing;

         (II) Authorizing the Debtors’ use of Cash Collateral; (III) Granting Adequate Protection of

         Prepetition Secured Parties; (IV) Scheduling a Final Hearing; and (V) Granting Related Relief

         [D.I. 17] (the “DIP Motion”)5, the Debtors had, as of the Petition Date, prepetition funded

         secured indebtedness in the principal amount of approximately $875 million.

                          14.      Under the Prepetition ABL Documents, the Prepetition ABL Lenders

         provided revolving credit and other financial accommodations to, and issued letters of credit for

         the account of, the Prepetition ABL Borrowers. The Prepetition ABL Facility consisted of up to

         $730,000,000 in Prepetition Tranche A Revolver Loans and up to $150,000,000 in Tranche A-1

         Revolver Loans. As of the Petition Date, the aggregate principal amount outstanding under the

         5
                  Capitalized terms used in this summary of the Debtors’ prepetition secured indebtedness shall be ascribed
         the definitions used in the DIP Motion.
01:24012653.4




                                                                  6
                       Case 18-10248-MFW              Doc 1280        Filed 01/10/19        Page 7 of 28



         Prepetition ABL Facility was not less than approximately $525 million, including approximately

         $339 million in outstanding Prepetition Tranche A Revolver Loans, approximately $150 million

         in outstanding principal amount of “second out” Prepetition Tranche A-1 Revolver Loans, and

         approximately $36 million in letters of credit. As detailed below, the Prepetition ABL

         Obligations were rolled up, in full, in connection with the Court-approved DIP Financing.

                          15.      In addition, pursuant to the Second Lien Indenture and the Prepetition

         Second Lien Documents, The Bon-Ton Department Stores, Inc. incurred approximately $350

         million in indebtedness to certain Second Lien Noteholders of Prepetition Second Lien Notes,

         which remained outstanding, in full, as of the Petition Date.

                          16.      The rights and priorities of the Prepetition ABL Administrative Agent and

         the Indenture Trustee were governed by the Intercreditor Agreement dated as of July 9, 2012.

                 B.       DIP Financing

                          17.      On the Petition Date, the Debtors sought entry of interim and final orders

         authorizing the Debtors to obtain senior secured postpetition financing on a superpriority basis

         consisting of a senior secured superpriority credit facility in the aggregate principal amount of up

         to $725,000,000 (the “DIP Facility”) consisting of (a) $600,000,000 in DIP Tranche A Loans and

         (b) $125,000,000 in DIP Tranche A-1 Loans, from Bank of America, N.A. and DIP

         Administrative Agent, Wells Fargo Bank, National Association as DIP Co-Collateral Agent, and

         Crystal Financial LLC as DIP Tranche A-1 Documentation Agent.

                          18.      On March 12, 2018, the Court entered an order [D.I. 352] (the “Final DIP

         Order”)6 authorizing the Debtors to, inter alia, obtain the DIP Financing on the terms proposed

         in the DIP Motion, as modified by the Final DIP Order. The DIP Financing provided the

         6
                 See Final Order (I) Authorizing Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to
         Use Cash Collateral, (III) Granting Liens and Providing Superpriority Administrative Expense Status,
         (IV) Granting Adequate Protection, (V) Modifying Automatic Stay, and (VI) Granting Related Relief [D.I. 352].
01:24012653.4




                                                                 7
                      Case 18-10248-MFW           Doc 1280       Filed 01/10/19      Page 8 of 28



         Debtors with funding to maintain their operations during the outset of the Chapter 11 Cases,

         satisfy the administrative costs incurred during the Chapter 11 Cases prior to the Closing Date

         (defined below), and pursue—and ultimately consummate—the Sale.

                         19.     The DIP Facility was paid off and satisfied, in full, in connection with

         proceeds realized from the Sale.

                 C.      The Sale

                         20.     On the Petition Date, the Debtors filed the Debtors’ Motion for Entry of

         (A) an Order (I) Scheduling a Hearing on the Approval of the Sale of All or Substantially All of

         the Debtors’ Assets Free and Clear of All Encumbrances, and the Assumption and Assignment of

         Certain Executory Contracts and Unexpired Leases, (II) Approving Certain Bidding Procedures,

         Assumption and Assignment Procedures, and the Form and Manner of Notice Thereof, and

         (III) Granting Related Relief; and (B) an Order (I) Approving Asset Purchase Agreement,

         (II) Authorizing the Sale of All or Substantially All of the Debtors’ Assets Free and Clear of All

         Encumbrances, (III) Authorizing the Assumption and Assignment of Certain Executory Contracts

         and Unexpired Leases, and (IV) Granting Related Relief [D.I. 18] (the “Sale Motion”).

                         21.     On March 12, 2018, the Court entered that certain Order (I) Scheduling a

         Hearing on the Approval of the Sale of All or Substantially All of the Debtors’ Assets, and the

         Assumption and Assignment of Certain Executory Contracts and Unexpired Leases,

         (II) Approving Certain Bidding Procedures and Assumption and Assignment Procedures, and the

         Form and Manner of Notice Thereof, and (III) Granting Related Relief [D.I. 348].

                         22.     On April 16, 2018, and April 17, 2018, the Debtors conducted an auction

         for all or substantially all of the Debtors’ assets (collectively, the “Assets”).




01:24012653.4




                                                            8
                     Case 18-10248-MFW           Doc 1280      Filed 01/10/19     Page 9 of 28



                        23.     On April 18, 2018, the Court entered the Sale Order, pursuant to which the

         Court approved the Sale to the Purchaser. The Sale closed on April 19, 2018 (the “Closing

         Date”).

                        24.     In connection with the Sale, and pursuant to the Agency Agreement

         attached as Exhibit A to the Sale Order (the “Agency Agreement”), the Purchaser obtained,

         among other things, Designation Rights with respect to certain Assets, and, as noted above, the

         Debtors are working cooperatively with the Purchaser as it exercises and implements those

         Designation Rights in advance of the Designation Right Termination Date.

                        25.     Pursuant to the Agency Agreement, the Agent was obligated to pay certain

         expenses (the “Expenses”) and fund certain wind-down payments (the “Wind-Down Payment”)

         pursuant to a Wind-Down Budget (the “Budget”) to be implemented during the Designation

         Rights Period. Specifically, the Wind-Down Payment consisted of $93,800,000, which could be

         spent on specific Budget items set forth in the Agency Agreement. In addition, the Agent was

         responsible for certain Expenses as set forth in Section 4.1 of the Agency Agreement, and further

         supplemented by Schedule 4.1(c) to the Agency Agreement.

                        26.     Upon the closing of the Sale, and after conducting negotiations with the

         Committee, the Agent assumed the obligation to pay (a) $2,000,000 (the “503(b)(9) Cap”) on

         account of claims against the Debtors arising under section 503(b)(9) of the Bankruptcy Code

         (such claims, collectively, the “503(b)(9) Claims”), and (b) $8,000,000 (the “Stub Rent Cap”) on

         account of claims against the Debtors consisting of stub rent (i.e. rent and related costs due, but

         not paid, for occupancy charges related to the Debtors’ operation of leased retail locations

         between February 4, 2018, and February 28, 2018) and April 2018 rent waived by certain

         landlords with respect to 54 of the Debtors’ retail locations (such “free rent” and stub rent


01:24012653.4




                                                          9
                     Case 18-10248-MFW           Doc 1280         Filed 01/10/19   Page 10 of 28



         collectively referred to herein, and in the Agency Agreement, as “Stub Rent,” and claims related

         thereto, collectively, the “Stub Rent Claims”). Amounts equal to the 503(b)(9) Cap and the Stub

         Rent Cap, which comprise components of the Wind-Down Payment, were placed into a

         segregated account established by the Agent and held in trust for the benefit of holders of

         503(b)(9) Claims and Stub Rent Claims, respectively. On April 30, 2018, the Debtors filed that

         certain Notice of Proposed Amounts for Stub Rent Claims and 503(b)(9) Claims [D.I. 662] (the

         “Claims Notice”). Prior to the objection deadline established in conjunction therewith, the

         Debtors worked with landlords and vendors to resolve any formal and informal responses to the

         Claims Notice, and in furtherance thereof, filed that certain Notice of Revised Final Amounts for

         Stub Rent Claims and 503(b)(9) Claims [D.I. 856] (the “Revised Claims Notice”) on June 18,

         2018. As set forth therein, the Debtors have made all payments to the creditors identified on the

         exhibits annexed to the Revised Claims Notice in the amounts designated on such exhibits.

                        27.     The Sale Order and the Agency Agreement also authorized the

         establishment of the Carve Out Account (as defined in the Agency Agreement), which was

         funded in the amount of $15,800,000 for the purposes of satisfying Professional Fees incurred in

         these Chapter 11 Cases. As of the date hereof, approximately $1,530,000 remains in the Carve

         Out Account, subject to further reduction for fees incurred by applicable Professionals and

         subject to the final fee process outlined herein.

                        28.     The Purchaser had authority to operate the Debtors’ retail locations which

         were subject to nonresidential real property leases from the Closing Date through and including

         September 2, 2018 (the “Outside Operating Date”), subject to landlords consenting to a further

         extension. As the Purchaser concluded its liquidation of the Debtors’ inventory at the Debtors’

         retail locations, but no later than the Outside Operating Date, the Debtors, upon the direction of


01:24012653.4




                                                             10
                     Case 18-10248-MFW           Doc 1280      Filed 01/10/19     Page 11 of 28



         the Purchaser, sought and obtained authority to reject their leases of nonresidential real property

         and, in furtherance thereof, tendered possession of such stores to applicable landlords. Since the

         passage of the Outside Operating Date, the Purchaser, with the Debtors’ assistance, has been

         principally focused on monetizing the Debtors’ remaining assets in which the Purchaser acquired

         an interest, including, among other things, owned real property, estate claims against third

         parties, and the Debtors’ intellectual property. As noted above, to the extent that the Purchaser

         has not disposed of such remaining assets prior to the Designation Rights Termination Date, it is

         the Debtors’ understanding that the Purchaser will designate any and all remaining assets of

         meaningful value to third parties or to special purpose entities established by the Purchaser for

         the purpose of holding and ultimately monetizing such assets. Otherwise stated, the Sale, and the

         procedures it established, will result in the estates no longer holding any assets of value once the

         Designation Rights Termination Date has passed.

                D.      Liens and Superpriority Claims Granted to Agent

                        29.     The Sale Order granted the Purchaser a senior lien on all Assets and

         proceeds thereof. Moreover, the Purchaser obtained a superiority administrative expense claim

         against the Debtors to the extent of any amounts owing from the Debtors to the Purchaser in

         connection with the Agency Agreement. As of the date hereof, the Second Lien Noteholders

         have not been repaid in full.

         C.     Claims Bar Date

                        30.     Given the terms of the Sale and because the Second Lien Noteholders

         have not been repaid in full, the Debtors determined that it was not in the estates’ best interest to

         establish a bar date for general unsecured claims or administrative expense claims (and thereby

         incur significant costs in pursuit thereof) because it was highly unlikely that priority or unsecured


01:24012653.4




                                                          11
                    Case 18-10248-MFW             Doc 1280      Filed 01/10/19   Page 12 of 28



         creditors would receive any distributions in these Chapter 11 Cases. However, to the extent

         creditors believed that they had postpetition administrative expense claims and contacted the

         Debtors’ undersigned counsel or the Debtors’ representatives directly, the Debtors endeavored to

         reconcile such asserted claims and satisfy undisputed postpetition administrative expense claims

         in the ordinary course.

         D.     The Debtors’ Books and Records

                        31.        As of the Petition Date, the Debtors maintained voluminous books and

         records, including, without limitation, hard copy and electronic copies of: (a) accounting

         documents; (b) bank documents; (c) corporate governance documents; (d) documents related to

         contracts, leases and other contractual agreements of the Debtors; (e) insurance documents;

         (f) human resources and other related employment documents; (g) documents related to the

         Chapter 11 Cases; and (h) customer lists (collectively, the “Books and Records”). On July 18,

         2018, the Court entered that certain Order Authorizing the Debtors to Destroy Certain

         Documents and Records [Docket No. 950] (the “Document Order”), pursuant to which certain of

         the Debtors’ Books and Records were destroyed, with the balance of the Debtors’ physical

         records being transferred to a third-party storage facility, and the Debtors’ available HRIS,

         Payroll, and Financial Systems electronic records being maintained.

                        32.        The Purchaser has the option to designate certain Books and Records for

         assignment, and the Debtors hereby seek authority to destroy any and all Books and Records not

         yet destroyed under the Document Order that the Purchaser elects not to designate (if any) by the

         Designation Rights Termination Date, because the continued preservation of such Books and

         Records would be a cost and burden to the Debtors’ estates, and the destruction or abandonment

         of such Books and Records is necessary for the resolution of the Chapter 11 Cases. Because the


01:24012653.4




                                                           12
                     Case 18-10248-MFW          Doc 1280       Filed 01/10/19    Page 13 of 28



         Debtors do not have any ongoing operations and there will not be any further claims

         reconciliation, the Debtors do not believe that abandonment and destruction of such remaining

         Books and Records would be prejudicial to the Debtors’ stakeholders. Importantly, the Debtors

         simply have no access to any funds or alternative resources after the Designation Rights

         Termination Date which would facilitate the ongoing storage and maintenance of such Books

         and Records.

         E.       The AMT Refund

                        33.     The Debtors are entitled to an Alternative Minimum Tax (“AMT”) refund

         (the “AMT Refund”) stemming from certain tax overpayments. Upon information and belief,

         the AMT Refund constitutes the Second Lien Noteholders’ collateral. The corporate AMT is

         repealed after four years beginning after December 31, 2017, and existing AMT credits are

         refundable over four years. The Debtors believe that they are entitled to approximately $5.529

         million on account of the AMT Refund, which would be claimed as refundable credits on the

         corporate tax returns filed for tax years beginning in 2018 through 2021 as follows: $2.711

         million on the 2018 federal return, $1.355 million on the 2019 return, and $678,000 on each of

         the 2020 and 2021 returns. To realize full value for the AMT Refunds, the Debtors’ applicable

         corporate entities must remain in existence and file appropriate tax returns on the timeline

         contemplated for such returns. As noted herein, upon passage of the Designation Rights

         Termination Date, if the AMT Refund cannot be transferred to the Purchaser, the Debtors will no

         longer have any corporate purpose, nor will the Debtors have any remaining employed officers

         to execute and file tax returns. In addition, there will no longer be any fiduciary insurance in

         place.




01:24012653.4




                                                          13
                     Case 18-10248-MFW          Doc 1280       Filed 01/10/19    Page 14 of 28



         F.     Other Administrative Matters

                        34.     On March 6, 2018, the Court entered that certain Order Establishing

         Procedures for Interim Compensation and Reimbursement of Expenses for Professionals [D.I.

         292] (the “Interim Compensation Order”), pursuant to which the Court approved procedures

         governing applications for and payments of fees and expenses requested by Professionals.

                        35.     In addition, the Debtors have also worked to prepare for the orderly wind-

         down of the Chapter 11 Cases. For instance, the Debtors have sought, and obtained, numerous

         orders authorizing the rejection of leases and contracts that the Debtors (upon consultation with

         the Purchaser, as applicable post-closing) determined serve no benefit to the estates and are not

         needed for the wind down of the Debtors’ affairs. To the extent that there are any additional

         contracts that have not been rejected as of the date upon which the Initial Order is entered, the

         Debtors request that the Initial Order authorize the rejection of all remaining executory contracts

         as of the entry of such order.

                                              RELIEF REQUESTED

                        36.     By this Motion, the Debtors request entry of: (a) the Initial Order

         (i) establishing procedures for the payment of Professional Fees; and (ii) authorizing the

         destruction of all remaining Books and Records that the Purchaser has not designated by the

         Designation Rights Termination Date; and (b) the Dismissal Order (upon filing of a certification

         of counsel stating that the conditions precedent to dismissal have been met) dismissing the

         Chapter 11 Cases pursuant to section 1112(b) of the Bankruptcy Code. For the avoidance of

         doubt, the steps taken pursuant to the Initial Order shall be made after the Debtors pay all U.S.

         Trustee fees, establish the Carve-Out Reserve (defined below) from the Carve-Out, and pay

         approved Professional Fees from the Carve-Out prior to establishing the Carve-Out Reserve. To


01:24012653.4




                                                          14
                      Case 18-10248-MFW              Doc 1280        Filed 01/10/19       Page 15 of 28



         the extent that there are any funds remaining with the estates upon the payment of allowed

         Professional Fees from the Carve-Out and the establishment of the Carve-Out Reserve, such

         funds shall be distributed to the Purchaser consistent with the terms of the Sale Order and the

         Agency Agreement.

                                          BASIS FOR RELIEF REQUESTED

         A.      These Cases Must be Dismissed if the Elements for “Cause” Are Shown Under
                 Section 1112(b)(4) of the Bankruptcy Code

                          37.      Upon the request of a party in interest, § 1112(b)(1) of the Bankruptcy

         Code provides that, absent unusual circumstances, a court “shall” dismiss a chapter 11

         bankruptcy case (or convert such case to a case under chapter 7) “for cause.” See 11 U.S.C.

         § 1112(b)(1). The Bankruptcy Abuse Prevention and Consumer Protection Act of 2005

         (“BAPCPA”) changed the statutory language with respect to conversion or dismissal from

         permissive to mandatory.7 See H.R. Rep. No. 109-31(I), at 442, reprinted in 2005 U.S.C.C.A.N.

         88, 94 (stating that the Act “mandate[s] that the court convert or dismiss a chapter 11 case,

         whichever is in the best interests of creditors and the estate, if the movant establishes cause,

         absent unusual circumstances.”); see also Nester v. Gateway Access Solutions, Inc. (In re

         Gateway Access Solutions, Inc.), 374 B.R. 556 (Bankr. M.D. Pa. 2007) (stating that the

         amendments to section 1112 limit the court’s discretion to refuse to dismiss or convert a

         chapter 11 case upon a finding of cause); accord In re TCR of Denver, LLC, 338 B.R. 494, 498

         (Bankr. D. Colo. 2006) (“Congress has purposefully limited the role of this Court in deciding

         issues of conversion or dismissal, such that this Court has no choice, and no discretion, in that it



         7
                  Prior to the enactment of BAPCPA, a bankruptcy court had the discretion, pursuant to its broad equitable
         powers, to dispose of a debtor’s case, including by means of dismissal. However, a court was not mandated to
         dismiss a case upon the showing of cause. H.R. Rep. No. 95-595, at 405 (1977), reprinted in 1978 U.S.C.C.A.N.
         5963; S. Rep. No. 95-989, at 117 (1978), reprinted in 1978 U.S.C.C.A.N. 5787.
01:24012653.4




                                                                15
                       Case 18-10248-MFW               Doc 1280        Filed 01/10/19         Page 16 of 28



         ‘shall’ dismiss or convert a case under Chapter 11 if the elements for ‘cause’ are shown under

         11 U.S.C. § 1112(b)(4).”).

                           38.      The amendments to section 1112 thus limit the Court’s discretion to refuse

         to dismiss or convert a chapter 11 case upon a finding of cause. In re 3 Ram, Inc., 343 B.R. 113,

         119 (Bankr. E.D. Pa. 2006) (“Under new § 1112 when cause is found, the court shall dismiss or

         convert unless special circumstances exist that establish that the requested conversion or

         dismissal is not in the best interests of creditors and the estate.”); see also In re Broad Creek

         Edgewater, LP, 371 B.R. 752, 759 (Bankr. D.S.C. 2007). For reasons more fully explained

         below, the Debtors submit that the Court should dismiss the Chapter 11 Cases because cause

         exists. Further, dismissal (and not conversion to a case under chapter 7) is in the best interests of

         the Debtors, their creditors, and their estates.

         B.       Cause Exists to Dismiss the Chapter 11 Cases Because the Debtors Have Ceased
                  Business Operations and Will Have Insufficient Assets to Confirm a Plan

                           39.      Section 1112(b)(4) of the Bankruptcy Code provides a non-exhaustive list

         of sixteen grounds for dismissal. 11 U.S.C. § 1112(b)(4)(A)-(P). See In re Gateway Access

         Solutions, 374 B.R. at 561 (“Generally, such lists are viewed as illustrative rather than

         exhaustive, and the Court should ‘consider other factors as they arise.’”) (quoting First Jersey

         Nat’l Bank v. Brown (In re Brown), 951 F.2d 564, 572 (3d Cir. 1991)); In re 3 Ram, Inc., 343

         B.R. at 117 (“While the enumerated examples of ‘cause’ to convert or dismiss a chapter 11 case

         now listed in § 1112(b)(4) have changed under BAPCPA, the fact that they are illustrative, [and]

         not exhaustive has not.”) (citation omitted); accord Frieouf v. United States (In re Frieouf), 938

         F.2d 1099, 1102 (10th Cir. 1991) (stating that section 1112(b)’s list is non-exhaustive).8


         8
                  In In re TCR of Denver, the court recognized the apparent typographical error in section 1112(b)(4) of the
         Bankruptcy Code. The sixteen illustrative examples of “cause” set forth in that section are linked by the word “and”
         after subsection (O). Accordingly, strict construction of the statute would require that a debtor establish all of the
01:24012653.4




                                                                  16
                      Case 18-10248-MFW               Doc 1280         Filed 01/10/19        Page 17 of 28



                          40.      One statutory basis to dismiss a case is where a party in interest shows that

         (a) there has been a “loss” or “diminution” of value of the estate and (b) the debtor does not have

         a “reasonable likelihood of rehabilitation.” See 11 U.S.C. § 111(b)(4)(A); see also In re Photo

         Promotion Assocs., Inc., 47 B.R. 454, 458 (Bankr. S.D.N.Y. 1985); see also In re Citi-Toledo

         Partners, 170 B.R. 602, 606 (Bankr. N.D. Ohio 1994) (finding that accumulation of real estate

         taxes impaired the value of the estate); Clarkson v. Cooke Sales & Service Co. (In re Clarkson),

         767 F.2d 417, 420 (8th Cir. 1985) (stating that dismissal warranted where “the absence of

         financial data and certain sources of income for the [debtors] indicate[d] the absence of a

         reasonable likelihood of rehabilitation”). Further, the dismissal of a chapter 11 case has been

         found appropriate where “a feasible plan is not possible.” In re 3 Ram, 343 B.R. at 117-18. “If

         [a] chapter 11 [debtor] cannot achieve . . . reorganization within the statutory requirements of the

         Bankruptcy Code, then there is no point in expending estate assets on administrative expenses . .

         . .” Id. at 118 (citing, inter alia, In re Brown, 951 F.2d at 572).

                          41.      As detailed above, the Debtors liquidated substantially all of their assets in

         connection with the Sale and no longer conduct business. Since the Closing Date, the Debtors’

         estates have existed solely to (i) meet the Debtors’ obligations under the Agency Agreement,

         (ii) effectuate an orderly exit from these Chapter 11 Cases, and (iii) satisfy the Debtors’ valid

         postpetition obligations with the funds provided by the Purchaser in accordance with the Agency

         Agreement during the course of these Chapter 11 Cases. While doing so, the estates continue to

         accrue Professional Fees and U.S. Trustee’s fees, which have been reserved for and segregated in

         a finite amount pursuant to the Sale Order. There is no longer a business to reorganize or assets

         to distribute, and thus no reason (or funds available) to pursue a plan of reorganization or

         items constituting “cause” before a case can be dismissed by the court. The TCR Court held that Congress could not
         have intended to require a “perfect storm” of all sixteen circumstances listed before a case may be dismissed. See In
         re TCR of Denver, 338 B.R. at 498.
01:24012653.4




                                                                 17
                     Case 18-10248-MFW           Doc 1280       Filed 01/10/19      Page 18 of 28



         liquidation. Accordingly, the Debtors submit that cause exists to dismiss the Chapter 11 Cases

         pursuant to section 1112(b)(4) of the Bankruptcy Code and related relevant case law.

         C.      Dismissal is in the Best Interests of the Debtors’ Creditors and Their Estates

                         42.     Once a court determines that cause exists to dismiss a debtor’s chapter 11

         case, the court must then evaluate whether dismissal is in the best interests of the debtor’s

         creditors and of the estate. See, e.g., Rollex Corp. v. Associated Materials, Inc. (In re Superior

         Siding & Window, Inc.), 14 F.3d 240, 242 (4th Cir. 1994) (“Once ‘cause’ is established, a court

         is required to consider this second question of whether to dismiss or convert.”). A variety of

         factors demonstrate that it is in the best interest of the Debtors’ estates and their creditors to

         dismiss the Chapter 11 Cases.

                         43.     First, a dismissal of a chapter 11 bankruptcy case meets the “best interests

         of creditors” test where a debtor has nothing to reorganize and the debtor’s assets are fixed and

         liquidated. See Camden Ordinance Mfg. Co. of Ark., Inc. v. U.S. Trustee (In re Camden

         Ordnance Mfg. Co. of Ark., Inc.), 245 B.R. 794, 799 (E.D. Pa. 2000) (reorganization to salvage

         business which ceased operations was unfeasible); Royal Trust Bank, N.A. v. Brogdon Inv. Co.

         (In re Brogdon Inv. Co.), 22 B.R. 546, 549 (Bankr. N.D. Ga. 1982) (court dismissed chapter 11

         proceeding in part where there was “simply nothing to reorganize” and no reason to continue the

         reorganization). The Debtors have nothing left to reorganize because substantially all of their

         assets of any value were or will be liquidated or transferred to the Purchaser as a result of the

         Sale, and the Debtors have no go-forward source of cash from which they could satisfy

         distributions to creditors pursuant to a chapter 11 plan or upon conversion of the Chapter 11

         Cases to chapter 7.

                         44.     Second, courts have found that dismissal is in the “best interests of

         creditors” where an interested party, other than the debtor, supports the dismissal of the debtor’s
01:24012653.4




                                                           18
                     Case 18-10248-MFW            Doc 1280       Filed 01/10/19     Page 19 of 28



         chapter 11 case. See Camden Ordinance, 245 B.R. at 798; In re Mazzocone, 183 B.R. 402, 414

         (Bankr. ED. Pa. 1995), aff’d, 200 B.R. 568 (E.D. Pa. 1996) (factors weighed more heavily in

         favor of dismissal of chapter 11 case rather than conversion to chapter 7 where debtor and U.S.

         Trustee both favored dismissal). The Debtors have consulted with the Committee regarding the

         dismissal of these Chapter 11 Cases, and the Committee’s counsel has advised the Debtors’

         undersigned counsel that the Committee supports dismissal rather than conversion to chapter 7.

                         45.      Third, a court may find dismissal to be in the “best interests of the

         creditors” where a debtor demonstrates the ability to oversee its own liquidation. See Camden

         Ordinance, 245 B.R. at 798; Mazzocone, 183 B.R. at 412 (“Only when a Chapter 11 debtor has

         no intention or ability to . . . perform its own liquidation . . . should a debtor be permitted to

         remain in bankruptcy . . . .”). Here, to the extent this factor is applicable to the post-closing facts

         and circumstances of these proceedings, the Debtors have already liquidated their assets and will

         have satisfied their obligations under the Sale Order through and including the Designation

         Rights Termination Date.

                         46.      Fourth, and finally, dismissal is appropriate where, as here, the dismissal

         of the Chapter 11 Cases will maximize the value of the Debtors’ estates because the

         alternative—conversion to a chapter 7 liquidation and appointment of a trustee—is

         (a) unnecessary and would provide no benefit to creditors and (b) would impose significant

         additional administrative costs upon the Debtors’ estates without any meaningful source of funds

         to satisfy such costs.

                         47.      Under the circumstances, a chapter 7 trustee would have no funds to

         satisfy additional claims arising after conversion to cases under chapter 7 of the Bankruptcy

         Code. As noted earlier, substantially all of the Debtors’ Assets have been sold to, or designated


01:24012653.4




                                                            19
                     Case 18-10248-MFW           Doc 1280       Filed 01/10/19     Page 20 of 28



         by, the Purchaser. The Debtors have further determined that the only remaining asset of any

         value—the AMT Refund—is encumbered by the Second Lien Noteholders’ valid, perfected

         liens, and to the extent that the Debtors’ interests in any AMT Refund are not or cannot be

         designated to the Purchaser, it is therefore in the best interests of all parties to abandon the

         estates’ interest in the AMT Refund. Indeed, the Debtors lack the funding to maintain required

         corporate standing to approach the AMT Refund in any other manner. As a result, creditors

         would not receive greater recoveries in a chapter 7 liquidation.

                        48.     For these reasons, the Debtors submit that a dismissal pursuant to section

         1112 of the Bankruptcy Code is in the best interest of the Debtors’ creditors and their estates.

         D.     Dismissal of the Chapter 11 Cases is Warranted Under Section 305(a) of the
                Bankruptcy Code

                        49.     Cause also exists to dismiss the Chapter 11 Cases pursuant to section

         305(a) of the Bankruptcy Code, which provides that the “court, after notice and a hearing, may

         dismiss a case under this title . . . at any time if—(1) the interests of creditors and the debtor

         would be better served by such dismissal or suspension . . .” See 11 U.S.C. § 305(a). In re

         AMC Investors, LLC, 406 B.R. 478, 487-88 (Bankr. D. Del. 2009).

                        50.     Whether dismissal is appropriate under this provision is determined on a

         case-by-case basis and rests in the sound discretion of the bankruptcy court. In re Sky Grp. Int’l,

         Inc., 108 B.R. 86, 91 (Bankr. W.D. Pa. 1989). Many factors are considered when determining

         the best interests of creditors and the debtor, including (a) the economy and efficiency of

         administration, (b) whether federal proceedings are necessary to reach a just and equitable

         solution, (c) whether there is an alternative means of achieving an equitable distribution of

         assets, and (d) whether the debtor and the creditors are able to work out a less expensive out-of-

         court arrangement that better serves all interests in the case. AMC Investors, 406 B.R. at 488.

01:24012653.4




                                                           20
                     Case 18-10248-MFW          Doc 1280       Filed 01/10/19     Page 21 of 28



                        51.     Here, as described above, cause exists for dismissal under section 305 of

         the Bankruptcy Code. The Debtors have sold substantially all of their assets, the only remaining

         asset of potential value is fully encumbered by a valid, perfected lien, the Purchaser has

         exhausted its Designation Rights and designated (or will have designated by the Designation

         Rights Termination Date) all assets of meaningful value for assignment to third parties or its

         newly-created special purpose entities, and the Debtors are unable to confirm a liquidating plan.

         Under the circumstances, conversion to chapter 7 would impose additional administrative costs

         with no corresponding benefit to the Debtors’ creditors or their estates. Dismissal of the Chapter

         11 Cases as set forth in this Motion, among other things, provides the most efficient, cost-

         effective method of effectuating the wind-down of the Debtors’ estates, and ensures payment of

         all U.S. Trustee’s fees.

         E.     The Proposed Dismissal Complies with Applicable Law Governing Distributions

                        52.     The proposed dismissal complies with applicable law governing

         distributions of estate property. Specifically, a final disposition “in connection with the

         dismissal of a Chapter 11 case cannot, without the consent of the affected parties, deviate from

         the basic priority rules” contained within the Bankruptcy Code. Czyzewski v. Jevic Holding

         Corp., 137 S. Ct. 973, 978 (2017). In other words, a debtor may not use a dismissal as a means

         to distribute assets to a favored class of “low-priority general unsecured creditors” while

         “skipping” a disfavored class that would otherwise be entitled to priority of payment under a

         plan of liquidation. See id. The Initial Order does not contemplate any distributions, all of

         which have been made since the Closing Date in the ordinary course or, as applicable, consistent

         with the mandate set forth in the Sale Order. Accordingly, the Debtors submit that the relief

         requested herein does not run afoul of Jevic.


01:24012653.4




                                                          21
                     Case 18-10248-MFW           Doc 1280       Filed 01/10/19      Page 22 of 28



         F.      The Court Should Authorize the Debtors to Abandon and Destroy Remaining Books
                 and Records

                         53.     Section 554(a) of the Bankruptcy Code and Bankruptcy Rule 6007

         authorize a debtor-in-possession, upon notice and a hearing, to abandon estate property that is of

         little value to the estate or is otherwise burdensome to maintain. As one bankruptcy court has

         noted, if a debtor “feels an asset is of inconsequential value and benefit to the estate or that it is

         ‘burdensome to the estate,’ [the debtor] may abandon it.” Reich v. Burke (In re Reich), 54 B.R.

         995, 1004 (Bankr. E.D. Mich. 1985).

                         54.     Here, the Debtors request that the Court authorize, but not direct, the

         Debtors to abandon and destroy the Books and Records pursuant to sections 105(a) and 554 of

         the Bankruptcy Code, and Bankruptcy Rule 6007, to the extent that the Purchaser has not

         designated such Books and Records for assignment by the Designation Rights Termination Date.

         The Debtors believe that all desired Books and Records have been (or will be) transferred to the

         Purchaser prior to the Designation Rights Termination Date. However, to the extent any Books

         and Records are retained, presumably because the Purchaser determines that the Books and

         Records are of no value to the Purchaser going forward, they will be of no value to the Debtors

         after dismissal of the Chapter 11 Cases. For those reasons, and the fact that the Debtors lack any

         funds to spend on storage and maintenance of Books and Records, the Debtors submit that they

         should not incur the costs associated with maintaining and storing Books and Records that have

         no value to their estates.

                         55.     Therefore, the Debtors submit that the relief requested herein with respect

         to the Books and Records is necessary, prudent, and in the best interests of the Debtors’ estates

         and creditors, and therefore should be granted.



01:24012653.4




                                                           22
                    Case 18-10248-MFW           Doc 1280      Filed 01/10/19     Page 23 of 28



         G.     The Court Should Establish a Procedure to Approve Professional Fees and
                Establish the Carve-Out Reserve

                        56.     In connection with winding down the Debtors’ estates and the dismissal of

         the Chapter 11 Cases, and notwithstanding any provisions to the contrary in the Interim

         Compensation Order, the Debtors seek (a) the Court’s approval of procedures for the final

         payment of Professional Fees and expenses incurred by Professionals on behalf of the Debtors’

         estates throughout the Chapter 11 Cases until such time as they are dismissed and (b) the

         authority to establish a Carve-Out Reserve (defined below) from the Carve-Out Account, after

         Professional Fees have been paid, in the amount of $75,000 to fund any fees and expenses that

         may arise in connection with the wind-down and dissolution of the Debtors post-dismissal,

         including U.S. Trustee fees incurred in connection with paying Professional Fees. Courts in this

         jurisdiction have granted similar relief in the context of dismissals. See, e.g., In re Quantum

         Foods, LLC, No. 14-10318 (Bankr. D. Del. Apr. 6, 2018) [D.I. 1798]; In re Sunco Liquidation,

         Inc., No. 17-10561 (KG) (Bankr. D. Del. Aug. 18, 2017) [D.I. 706]; In re Old Towing Co., No.

         17-10249 (LSS) (Bankr. D. Del. May 30, 2017) [D.I. 381]; In re TAH Windown, Inc., No. 16-

         11599 (MFW) (Bankr. D. Del. Jan. 13, 2017) [D.I. 408].

                        57.     The Debtors request that the Court schedule a final omnibus fee hearing

         (the “Final Fee Hearing”) in the Initial Order. The Debtors further request that the Court require

         all Professionals retained in the Chapter 11 Cases to file final requests for allowance and

         payment of all fees and expenses incurred during the Chapter 11 Cases (collectively, the “Final

         Fee Applications”), to the extent not already done, not later than twenty-one (21) days prior to

         the Final Fee Hearing and that any objections to the Final Fee Applications be filed and served

         on counsel for the Debtors and such applicable Professional by 4:00 p.m. (prevailing Eastern

         Time) at least seven (7) days prior to the Final Fee Hearing. Specifically, the Debtors request

01:24012653.4




                                                         23
                     Case 18-10248-MFW           Doc 1280       Filed 01/10/19      Page 24 of 28



         authority to use the Carve-Out Account to pay or fund, as applicable: (a) any outstanding

         Professional Fees incurred through the dismissal of the Chapter 11 Cases which are approved in

         connection with Final Fee Applications; (b) any remaining obligations owed to the U.S. Trustee;

         (c) any remaining obligations owed to Prime Clerk as the claims and noticing agent; and (d) the

         estimated amount of fees and expenses, not to exceed $75,000, necessary to wind down the

         Debtors’ estates after the dismissal of the Chapter 11 Cases and without further Court approval

         (sub-clause (d), the “Carve-Out Reserve”). The Carve-Out Reserve shall be maintained by

         Debtors’ counsel, Young Conaway Stargatt & Taylor, LLP, and to the extent that any funds

         remain in the Carve-Out Reserve after paying such post-dismissal fees and expenses (which, for

         the avoidance of doubt, may include final fees and expenses incurred by Prime Clerk), such

         funds shall be remitted to the Purchaser.

         H.      The Debtors Should be Dissolved

                         58.     Because the Debtors have sold substantially all of their assets and ceased

         operations, the Court is empowered by sections 105 and 363(b)(1) of the Bankruptcy Code and

         its general equitable powers to dissolve the Debtors. See, e.g., Weir v. JMACK, No. 3263-CC,

         2008 WL 4379592 at *2 (Del. Ch. Sept. 14, 2008) (granting dissolution of corporation by court

         order and stating that “[i]t is well settled that this Court, as a court of equity, has the power to

         order the dissolution” of a corporation). Further, courts in this jurisdiction have previously

         approved the dissolution of debtors by court order in connection with the dismissal of a chapter

         11 case. See, e.g., In re Quantum Foods, LLC, No. 14-10318 (Bankr. D. Del. Apr. 6, 2018) [D.I.

         1798]; In re Sunco Liquidation, Inc., No. 17-10561 (KG) (Bankr. D. Del. Aug. 18, 2017) [D.I.

         706]; In re TAH Windown, Inc., No. 16-11599 (MFW) (Bankr. D. Del. Jan. 13, 2017) [D.I. 408];

         In re Hospitality Liquidation I, LLC, No. 13-12740 (BLS) (Bankr. D. Del. Jan. 5, 2015) [D.I.

         447].
01:24012653.4




                                                           24
                     Case 18-10248-MFW           Doc 1280      Filed 01/10/19    Page 25 of 28



                        59.     Here, the Debtors respectfully submit that it is appropriate and necessary

         for the Court to authorize the dissolution of the Debtors. The Debtors have no further business to

         conduct or other purpose to remain active corporate entities in their jurisdictions, and absent their

         prompt dissolution, the Debtors may incur additional taxes and statutory fees owing to their

         continued corporate existence. Accordingly, it is in the best interests of the Debtors’ estates for

         the Debtors to dissolve as soon as practicable. Upon the entry of the Dismissal Order, counsel to

         the Debtors will promptly file all documents necessary to evidence such dissolution in

         accordance with applicable state law.

         I.     All Prior Releases, Stipulations, Settlements, Rulings, Orders and Judgments
                Should Remain Binding and Should Continue To Have Full Force and Effect

                        60.     The dismissal of a chapter 11 case ordinarily vacates all orders previously

         entered by the bankruptcy court and restores all parties to the prepetition status quo. See

         11 U.S.C. § 349(b). A bankruptcy court may, however, “for cause, order[] otherwise . . . .” Id.

         Courts in this jurisdiction have regularly allowed orders, including those approving releases and

         settlements, to be given continued effect after a dismissal, notwithstanding section 349 of the

         Bankruptcy Code. See, e.g., In re Sunco Liquidation, Inc., No. 17-10561 (KG) (Bankr. D. Del.

         Nov. 6, 2017) [D.I. 865] (giving continued effect to orders entered throughout the pendency of

         the chapter 11 cases); In re Old Towing Co., Case No. 17-10249 (LSS) (Bankr. D. Del. May 30,

         2017) [D.I. 381] (giving continued effect to 363 sale order and any releases, injunctions and

         successor liability provisions provided for in such sale); In re TAH Windown, Inc., Case No. 16-

         11599 (MFW) (Bankr. D. Del. Jan. 13, 2017) [D.I. 408] (giving orders, releases, and injunctions

         continuing effect); In re City Sports, Inc., Case No. 15-12054 (KG) (Bankr. D. Del. Mar. 4,

         2016) [D.I. 647] (giving continued effect to previously entered orders); In re Coach Am Group

         Holdings Corp., Case No. 12-10010 (KG) (Bankr. D. Del. May 31, 2013) [D.I. 1568] (same); In

01:24012653.4




                                                          25
                       Case 18-10248-MFW               Doc 1280         Filed 01/10/19        Page 26 of 28



         re ICL Holding Co., Case No. 12-13319 (KG) (Bankr. D. Del. Sept. 10, 2014) [D.I. 1367]

         (same).

                           61.      Given the circumstances and posture of the Chapter 11 Cases, the Debtors

         submit that ample cause exists to allow all prior orders, releases, stipulations, settlements,

         rulings, and judgments entered by the Court in connection with the Chapter 11 Cases to be given

         continued effect, notwithstanding the requested dismissal.

         J.        The Certification Process and the Request for Entry of Final Dismissal Order is
                   Reasonable Under the Circumstances

                           62.      As soon as reasonably practicable following the filing of a certification of

         counsel stating that the conditions precedent to dismissal have been met (the “Certification”), the

         Debtors request that the Court enter an order, substantially in the form attached hereto as

         Exhibit B, dismissing the Chapter 11 Cases. Among other things, the Certification will verify

         that: (a) all quarterly fees of the U.S. Trustee owed in connection with the Chapter 11 Cases have

         been paid in full, including those related to Professional Fee disbursements made after the final

         monthly operating report has been filed9; (b) Professional Fees incurred in the Chapter 11 Cases

         have been approved on a final basis (to the extent applicable) and paid in full; and (c) the Carve-

         Out Reserve has been established. The Dismissal Order will dismiss the Chapter 11 Cases

         immediately upon entry.

                           63.      The Debtors intend to serve the Certification on the U.S. Trustee and all

         entities that have requested notice pursuant to Bankruptcy Rule 2002 (the “Notice Parties”), but

         will not send the Certification to the Debtors’ entire matrix of creditors and parties in interest, as

         9
                   As of the Designation Rights Termination Date, and upon entry of the Initial Order, the Debtors will no
         longer have any employees or remaining officers, or any funds at their disposal to pay such individuals. Given that
         the Debtors will have no operations after entry of the Initial Order, and the only disbursements anticipated after such
         time will be to Professionals and the U.S. Trustee, the Debtors seek authority to file their last monthly operating
         reports that relate to the period concluding on the Designation Rights Termination Date. For the avoidance of doubt,
         the Debtors will reserve for, and pay, all U.S. Trustee fees that will arise as a result of Professional Fee payments
         approved in connection with Final Fee Applications.
01:24012653.4




                                                                  26
                    Case 18-10248-MFW          Doc 1280       Filed 01/10/19    Page 27 of 28



         such parties will receive reasonable notice of the proposed dismissal through notice of this

         Motion.

                                                     NOTICE

                        64.    Notice of this Motion will be provided to: (a) the U.S. Trustee; (b) counsel

         to the Committee; (c) counsel to the DIP Administrative Agent and the Prepetition ABL

         Administrative Agent; (d) counsel to the DIP Tranche A-1 Documentation Agent; (e) counsel to

         the Second Lien Noteholders; (f) counsel to the Indenture Trustee under the Second Lien

         Indenture; (g) counsel to the Purchaser; and (h) all parties who have filed a notice of appearance

         and request for service of papers pursuant to Bankruptcy Rule 2002.

                        65.    In addition, the Debtors are serving a separate notice (the “Dismissal

         Notice”) by first-class United States Mail to all creditors, as provided in Bankruptcy Rule

         2002(a)(4). The Dismissal Notice includes specific information regarding how to obtain a copy

         of this Motion free of charge and the procedures for filing objections to this Motion. The

         Debtors submit that, under the circumstances, no other or further notice is necessary.



                                   [Remainder of Page Intentionally Left Blank]




01:24012653.4




                                                         27
                     Case 18-10248-MFW            Doc 1280       Filed 01/10/19     Page 28 of 28



                                                    CONCLUSION

                         WHEREFORE the Debtors respectfully request entry of (i) the Initial Order,

         substantially in the form attached hereto as Exhibit A, granting the relief requested herein,

         (ii) the Dismissal Order, substantially in the form attached hereto as Exhibit B, upon filing of the

         Certification, and (iii) such other and further relief as is just and proper.

         Dated:    January 10, 2019
                   Wilmington, Delaware               /s/ Andrew L. Magaziner
                                                      Pauline K. Morgan (No. 3650)
                                                      Sean T. Greecher (No. 4484)
                                                      Andrew L. Magaziner (No. 5426)
                                                      Elizabeth S. Justison (No. 5911)
                                                      YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                      Rodney Square
                                                      1000 North King Street
                                                      Wilmington, Delaware 19801
                                                      Telephone: (302) 571-6600
                                                      Facsimile: (302) 571-1253

                                                      -and-

                                                      Kelley A. Cornish
                                                      Alexander Woolverton
                                                      PAUL, WEISS, RIFKIND, WHARTON &
                                                      GARRISON LLP
                                                      1285 Avenue of the Americas
                                                      New York, New York 10019
                                                      Telephone: (212) 373-3000
                                                      Facsimile: (212) 757-3990

                                                      Co-Counsel to the Debtors and
                                                      Debtors in Possession




01:24012653.4




                                                            28
